Exhibit 10.2

POST-RETIREMENT CONSULTING AGREEMENT

between

Lockheed Martin Corporation

and

John C. McCarthy

This Post-Retirement Consulting Agreement (this “Agreement”) is made and entered
into effective as of July 1, 2011 by and between the parties (the “Parties”)
Lockheed Martin Corporation, a Maryland corporation, located at 6801 Rockledge
Drive, Bethesda, MD 20817 (the “Corporation”), and John C. McCarthy, 10020 New
London Dr., Potomac, MD 20854 (the “Consultant”).

WHEREAS, the Consultant’s employment by the Corporation terminated upon his
retirement effective June 30, 2011; and

WHEREAS, the Corporation desires to secure the services of the Consultant in the
role of liason and representative of the Corporation to the board of directors
of Ascent Flight Training (Holdings) Ltd. (“Ascent”), a joint venture between
the Corporation and Babcock International Group PLC, which provides the United
Kingdom Military Flying Training System (UKMFTS) to the United Kingdom Ministry
of Defense (“MoD”), and AWE Management Limited (“AWE”), a joint venture between
the Corporation, Serco Holdings Limited, and JEG Acquisition Company Limited, an
affiliate of Jacobs Engineering Group Inc., which provides management services
to the MoD Atomic Weapons Establishment; and

WHEREAS, the Corporation also desires to secure the services of Consultant on
other matters regarding the Corporation’s operations (or those of its
subsidiaries), and Consultant is willing to consult with the Corporation to
provide this assistance.

NOW THEREFORE, in consideration of the promises and mutual obligations set forth
in this Agreement, the Corporation and the Consultant agree as follows:

1. PERIOD OF PERFORMANCE

The period of performance under this Agreement will commence on July 5, 2011,
and, unless terminated earlier pursuant to the provisions of Section 20 of this
Agreement, will terminate on June 30, 2012. This Agreement will not be renewed
by its own terms and any further rendition of services by the Consultant beyond
June 30, 2012, will require the execution of a new Post- Retirement Consulting
Agreement.

2. DUTIES OF THE CONSULTANT

For the term of this Agreement, the Consultant will provide services to the
Corporation, or its subsidiaries, under the supervision of Bruce Tanner, Chief
Financial Officer of the Corporation, as liaison and designated representative
of the Corporation to the board of directors of Ascent



--------------------------------------------------------------------------------

and AWE, and on such other matters as may be specifically assigned (the
“Services”). These Services will be provided on an “as needed”, “on call” basis
and will include attending the regularly scheduled board meetings, and such
special meetings as may be called from time-to-time of Ascent and AWE. The
Consultant will also provide consulting services on matters related to the
Corporation’s operations, also on an “as needed”, “on call” basis.

3. COMPENSATION FOR SERVICES

 

  A. The Corporation fully intends to treat the Consultant as having separated
from service with the Corporation within the meaning of Internal Revenue Code
Section 409A(a)(2)(A)(i). Consequently, during the period of performance, the
level of service provided by the Consultant may not exceed twenty percent
(20%) of the average level of service provided to the Corporation by the
Consultant during the three (3) full calendar years immediately preceding
February 1, 2011. The Consultant acknowledges that exceeding this limitation on
the number of hours that may be worked may result in the Consultant being deemed
not to have separated from service with the Corporation. If this occurs, it may
trigger early inclusion in income of all amounts deferred by the Consultant
under the Corporation’s nonqualified deferred compensation plans, as well as, a
twenty percent (20%) penalty tax and an interest-rate-based tax on these
amounts, in addition to those taxes that would ordinarily be due on the receipt
of such amounts.

 

  B.

The Corporation agrees to pay the Consultant, as compensation for the consulting
Services, a flat hourly fee of $320.00. Payments are due and payable monthly in
arrears, with payment to be made by check mailed to the address specified by the
Consultant in Section 21 no later than the 15th day of the month.

 

  C.

The Corporation agrees to (i) provide the Consultant with assistance in
preparing any tax returns or forms that may be required to be filed in the
United Kingdom (U.K.) or United States of America (U.S.) as a result of the
Consultant’s services under this Agreement (and may arrange for an outside
vendor to provide that assistance), or (ii) reimburse the Consultant for the
reasonable cost of having such returns or forms prepared and filed. The
Corporation, or one of its designated wholly-owned subsidiaries, will withhold
and report U.K. taxes in accordance with the requirements of U.K. tax law for
the portion of the services performed under this agreement which are
attributable to the Consultant’s role as a director of AWE or Ascent (the “U.K.
Director Activities”). Because the Consultant is not an employee of the
Corporation, the Corporation will not withhold or deduct from the compensation
due to the Consultant, any amounts for any U.S. federal, state, or local payroll
or income taxes. The payment of taxes shall be the sole responsibility of the
Consultant, and consultant agrees to file any required tax returns. At the end
of the calendar year, the Corporation will issue to the Consultant an IRS Form
1099-MISC with respect to the compensation paid under this Agreement. Consultant
agrees to cooperate with the Corporation, as requested, by furnishing
documentation, including a certificate of coverage and other forms or paperwork
from the U.S. Social Security Administration, or evidence of the payment of U.S.
self-employment taxes, to enable the Corporation to establish an exemption from
withholding any applicable U.K. social taxes or to assist with the preparation
of any tax returns or forms that may be

 

2



--------------------------------------------------------------------------------

  required. The Corporation agrees to provide tax equalization payments, as
necessary, to reimburse the Consultant for any incremental taxes paid in the
U.K. associated with the consulting services performed under this Agreement, net
of any associated U.S. tax credits or deductions.

4. AGREEMENT MONITOR

The Consultant’s primary contact with Corporation is Bruce Tanner, Executive
Vice President and Chief Financial Officer (the “Agreement Monitor”). The
Corporation may change the Agreement Monitor at any time by providing notice to
the Consultant pursuant to the provisions of Section 21.

5. REIMBURSEMENT OF EXPENSES AND INVOICES

 

  A. The Corporation shall reimburse the Consultant for the reasonable expenses
of travel required to provide the Services hereunder where such expenses are
incurred by the Consultant, following prior approval by the Agreement Monitor of
the trip in question. The Consultant may bill the time spent traveling to and
from board meetings, or other business meetings in performing the Services, at
the hourly rate specified in Section 3.B., based on the actual time spent
traveling to our from meetings, except that the aggregate amount of time billed
for travel shall not exceed 8 hours per day. For the purposes of this Agreement,
the expenses of travel, including air or rail fare, mileage for use of the
Consultant’s personal automobile, tolls, parking, taxis, long distance telephone
and/or Internet access fees, lodging, meals, and incidental expenses will be
considered reasonable only to the extent that they do not exceed (i) the
business class fare for international air and rail travel, and (ii) reasonable
and actual expenses as set forth in the Corporation’s travel policy. In
addition, the Corporation shall provide the Consultant with the use of a laptop
computer and Blackberry phone and data messaging service to perform the
consulting services during the term of this Agreement.

 

  B. Entertainment expenses and any other expenses not included in the preceding
Section 5.A. will be reimbursed only when such expenses are specifically
approved in writing by the Agreement Monitor on an item-by-item basis prior to
being incurred. It is not anticipated that the Services to be performed by the
Consultant will involve any entertainment activities and, without regard to the
reimbursement of expenses, the Consultant may not entertain or have direct
contact, on behalf of the Corporation or in performance of this Agreement, with
any of the Corporation’s customers, including, but not limited to, any military
and government employees or officials, any Members of Congress, Congressional
staff, or employees of Congress, without the express prior written approval of
the Agreement Monitor. Incidental contact with a customer in the ordinary course
of serving as member of the board of AWE or Ascent without the prior written
approval of the Agreement Monitor shall not be deemed to violate the foregoing
provision restricting direct contact, but this exception shall not apply to
entertainment. In addition, the Consultant may not give anything of value to any
military or government officials or employees, any Members of Congress,
Congressional staff, employees of Congress, or comparable positions with the
U.K. Parliament.

 

3



--------------------------------------------------------------------------------

  C. The Consultant must submit monthly invoices, describing in reasonable
detail the Services performed in a manner which clearly delineates U.K. Director
Activities from general consulting services performed, the number of days on
which Services were performed, the amount of time required, and any related
expenses incurred. Subject to the limitations set forth in this Agreement, the
Corporation shall reimburse the Consultant for reasonable expenses incurred in
connection with Services performed, within thirty (30) days following receipt
and approval of an invoice that complies with the requirements of this
Agreement. The Consultant must submit all invoices pertaining to expenses
incurred during the 2011 calendar year before February 5, 2012, and all expenses
incurred during the 2012 calendar year before February 5, 2013. In no event will
the Corporation pay invoices pertaining to expenses incurred during the 2011 or
2012 calendar years after March 15 of the respective following year.

 

  D. The Consultant must attach to invoices submitted to the Corporation for
payment all receipts and explanations for any expenditures in excess of $75.00.
If original receipts are not furnished, the reimbursement made to the Consultant
may be subject to federal, state, and local taxes, which the Corporation may
then be required to report on Form 1099-MISC.

 

  E. With each invoice, the Consultant must submit a Consultant Activity Report
in a format which provides an itemized account of the Services rendered,
delineating director activities from general consulting services, the date of
service, and if business travel was incurred in rendering the Services, the
geographic location.

 

  F. Each invoice submitted must also contain the following statement:
“Submission of this invoice certifies compliance with the terms and conditions
of the Post-Retirement Consulting Agreement under which this invoice is
submitted and certifies compliance with all laws, regulations, and Lockheed
Martin policies and procedures and standards of conduct referenced therein.”

 

  G. Invoices and required supporting documentation must be submitted to:

Lockheed Martin Corporation

Enterprise Operations

Attn: Al Miller

6801 Rockledge Drive

Bethesda, MD 20817

 

  H. Invoices not in compliance with the requirements of this section will be
returned to the Consultant for correction and resubmission.

6. INDEPENDENT CONTRACTOR RELATIONSHIP

 

  A.

Neither this Agreement nor the Consultant’s performance hereunder constitutes or
creates an employee/employer relationship. The Parties understand and agree that
Consultant is

 

4



--------------------------------------------------------------------------------

  not an employee of the Corporation. The Consultant will render Services
hereunder as an independent contractor and not as an employee, agent, partner,
or joint venturer of the Corporation or any of its affiliates or related
entities. This Agreement does not require the Consultant’s services on a
full-time basis. The Consultant is not eligible for any benefits applicable to
active employees of the Corporation. The Consultant is and must act solely as an
independent contractor and not as an employee or agent of the Corporation. The
Consultant’s authority is limited to providing the consulting Services described
above and the Consultant has no authority, nor may he make any attempt, without
the express written consent of the Agreement Monitor, to incur any obligation or
liability, or make any commitments on behalf of the Corporation.

 

  B. The Consultant is an independent contractor under this Agreement and no
provision of, or action taken under, this Agreement will entitle the Consultant
to any rights under any of the Corporation’s compensation, employee benefit and
welfare plans, programs, or practices. Neither will any provision of, or action
taken under, this Agreement affect in any way the Consultant’s rights or
obligations under any of the Corporation’s compensation, employee benefit and
welfare plans, programs, or practices as these exist by virtue of his
preretirement service as an employee of the Corporation. The Consultant and the
Corporation agree that the Consultant will render Services according to the
Consultant’s own methods and is subject to the Corporation’s control only with
regard to the Consultant’s final product or result. The Corporation will not
exercise direct control or supervision over the means the Consultant uses to
provide Services pursuant to this Agreement.

7. INDEMNIFICATION

 

  A. The Corporation shall indemnify and hold harmless the Consultant who by
reason of Consultant’s provision of Services under this Agreement, including
service as a member of the board of directors of Ascent or AWE, was, is or is
threatened to be made a party to, or is otherwise involved in, any action, suit
or proceeding, whether civil, criminal, administrative, or investigative. Such
indemnification shall be against all liability and loss suffered and expenses
(including, but not limited to, reasonable attorneys’ fees, judgments, fines,
penalties, and amounts paid in settlement) actually and reasonably incurred by
Consultant in connection with such proceeding; provided, however, that The
Corporation shall not be required to indemnify Consultant:

 

  i. In connection with an action, suit or proceeding initiated by Consultant
unless the action, suit or proceeding was authorized by the Corporation in
advance in writing; or

 

  ii. If the act or omission of Consultant was material to the matter giving
rise to the proceeding; and

 

  1. Was committed in bad faith; or

 

  2. Was the result of active or deliberate dishonesty; or

 

5



--------------------------------------------------------------------------------

  iii. If Consultant actually received an improper personal benefit in money,
property, or services; or

 

  iv. If, in the case of any criminal proceeding, Consultant had reasonable
cause to believe that the act or omission was unlawful.

 

  B. To obtain indemnification, promptly after receipt by Consultant of notice
of the commencement of any action, suit or proceeding, Consultant shall submit
to The Corporation a written request, including therein or therewith such
documentation and information as is reasonably available to Consultant and is
reasonably necessary to determine whether and to what extent Consultant is
entitled to indemnification. The failure of Consultant to promptly notify the
Corporation of the commencement of the action, suit or proceeding, or
Consultant’s request for indemnification, shall not relieve the Corporation from
any liability that it may have to Consultant hereunder, except to the extent the
Corporation is prejudiced in its defense of such action, suit or proceeding as a
result of such failure.

 

  C. In the event the Corporation shall be obligated to indemnify Consultant
with respect to an action, suit or proceeding, as provided in this Agreement,
the Corporation shall be entitled to assume the defense of such action, suit or
proceeding; provided, however, that Consultant shall have the right to assume
his or her own such defense and to employ Consultant’s own counsel in such
action, suit or proceeding if the Corporation has not employed counsel or
assumed the defense of such action, suit or proceeding. The reasonable fees and
expenses of counsel employed by Consultant in such circumstances shall be at the
expense of the Corporation, except as otherwise expressly provided by this
Agreement.

 

  D. The Corporation, Ascent or AWE may obtain insurance on behalf of themselves
or the Consultant against any liability asserted against, and incurred by,
Consultant or on Consultant’s behalf in any such capacity, or arising out of
Consultant’s status as a director of Ascent or AWE, respectively, whether or not
the Corporation would have the power to indemnify Consultant against such
liability under the provisions of this Agreement. In the event of any payment by
the Corporation, the Corporation shall be subrogated to the extent of such
payment to all of the rights of recovery of Consultant with respect to any
insurance policy, who shall execute all papers required and take all action
necessary to secure such rights, including execution of such documents as are
necessary to enable the Corporation to bring suit to enforce such rights in
accordance with the terms of such insurance policy. The Corporation shall pay or
reimburse all expenses actually and reasonably incurred by Consultant in
connection with such subrogation.

 

  E.

Ascent or AWE may indemnify the Consultant against any liability asserted
against, and incurred by, Consultant or on Consultant’s behalf in any such
capacity, or arising out of Consultant’s status as a director of Ascent or AWE,
respectively, whether or not the Corporation would have the power to indemnify
Consultant against such liability under the provisions of this Agreement. In the
event of any payment by the Corporation, the Corporation shall be subrogated to
the extent of such payment to all of the rights of

 

6



--------------------------------------------------------------------------------

  recovery of Consultant with respect to any claim for indemnification against
Ascent or AWE, who shall execute all papers required and take all action
necessary to secure such rights, including execution of such documents as are
necessary to enable the Corporation to bring suit to enforce such rights in
accordance with the terms of such indemnification claim or right. The
Corporation shall pay or reimburse all expenses actually and reasonably incurred
by Consultant in connection with such subrogation.

 

  F. The Corporation shall not be liable to make any payment of amounts
otherwise indemnifiable hereunder (including, but not limited to, judgments,
fines, excise taxes or penalties, and amounts paid in settlement) if and to the
extent that Consultant has otherwise actually received such payment under this
Agreement or any insurance policy, contract, agreement, indemnification right or
provision, or otherwise.

 

  G. The Corporation shall have no obligation to indemnify Consultant for
amounts paid in settlement of any action, suit or proceeding without the
Corporation’s prior written consent to enter into the settlement, which consent
shall not be unreasonably withheld. Neither the Corporation nor the Consultant
shall settle any action, suit or proceeding in any manner that would impose any
fine or other obligation on the other or admission of guilt on the part of the
other without other’s prior written consent, which consent shall not be
unreasonably withheld.

 

  H. The Consultant shall disclose to the Executive Vice President and Chief
Financial Officer of the Corporation and to other members of the board of
directors of Ascent or AWE any circumstance involving a matter before the board
of directors of Ascent or AWE, as applicable, in which the Consultant may have a
direct or indirect financial or other interest or any other circumstance that
may create a conflict of interest, that may create the appearance of a conflict
of interest, or that may in any way affect the exercise of the Consultant’s
impartial judgment in the performance of his or her role as a member of the
board of directors of Ascent or AWE, as applicable. With respect to Services
other than U.K. Director Activities, the Consultant shall provide such
disclosure to the Executive Vice President and Chief Financial Officer of the
Corporation.

 

  I. The Consultant agrees to defend, indemnify, and hold the Corporation
harmless on a dollar-for-dollar basis from and against all losses, damages,
reasonably foreseeable consequential damages, liabilities, claims, demands,
obligations, deficiencies, payments, taxes, fines, penalties, judgments,
settlements, costs, and expenses of any nature whatsoever (including, without
limitation, the costs and expenses of all investigations, actions, proceedings,
demands, federal, state, and local government-imposed suspensions and
debarments, assessments, judgments, settlements, and compromises relating
thereto, and reasonable attorneys’ and all other fees in connection therewith)
resulting from, arising out of, or due directly or indirectly to the
Consultant’s violation of any foreign, federal, state, or local law in the
course of performing the Services.

8. COOPERATION IN LITIGATION AND INVESTIGATIONS

During the term of this Agreement and thereafter, Consultant agrees, to the
extent reasonably requested, to cooperate with the Corporation in any pending or
future litigation (including

 

7



--------------------------------------------------------------------------------

alternative dispute resolution proceedings) or investigations in which the
Corporation or any of its subsidiaries or affiliates is a party or is required
or requested to provide testimony and regarding which, as a result of
Consultant’s prior employment with the Corporation or Services under this
Agreement, Consultant reasonably could be expected to have knowledge or
information relevant to the litigation or investigation. Consultant’s efforts
and time spent in satisfaction of Consultant’s obligation to cooperate will be
without charge to the Corporation and will not be considered time worked under
this Agreement, except that, in accordance with Sections 3 and 5, the
Corporation will reimburse Consultant for any-out-of-pocket expenses incurred in
connection with cooperating with the Corporation in any litigation or
investigation. Notwithstanding any other provision of this Agreement, nothing in
this Agreement shall affect Consultant’s obligation to cooperate with any
governmental inquiry or investigation or to give truthful testimony in legal
proceedings.

9. NONDISCLOSURE OF PROPRIETARY OR CONFIDENTIAL INFORMATION

 

  A. The Consultant agrees not to disclose to others, either during or
subsequent to the term of this Agreement, any information, knowledge, or data
belonging or entrusted to the Corporation that the Consultant receives, or has
access to, or which is otherwise disclosed to the Consultant, including
proprietary or confidential information of the Corporation or of others having
come into the Corporation’s or the Consultant’s possession, custody, or
knowledge, in the course of performing Services under this Agreement that has
independent economic value as a result of its not being generally known to the
public and is the subject of reasonable means to preserve the confidentiality of
the information. Such proprietary or confidential information, whether written
or otherwise, includes, but is not limited to, information regarding the
Corporation’s personnel, proceedings of the Board of Directors or its
committees, earnings, expenses, analyses, compilations, forecasts, studies,
business plans, marketing information, cost estimates, bid and proposal data,
financial data, information relating to the operations and requirements of the
Corporation’s customers and prospective customers, trade secrets, formulae,
compositions, products, processes, inventions, systems, or designs (“Proprietary
or Confidential Information”). Proprietary or Confidential Information also
includes all materials prepared by the Consultant that contain or reflect any
such information. For the purposes of this Agreement, the term “information”
includes documents, video and audio materials, oral transmissions, electronic
data, and any other method or means by which information may be conveyed. The
Consultant acknowledges and agrees that he has a continuing obligation not to
use or disclose Proprietary or Confidential Information that survives the
termination of this Agreement.

 

  B. The Consultant agrees that Proprietary or Confidential Information must be
used solely for the purpose of performing the Services required under this
Agreement and further agrees that, except as may strictly be required by the
Consultant’s obligations under this Agreement, the Consultant shall not
reproduce, nor allow any third party to use or reproduce, any Proprietary or
Confidential Information or any documents or other material containing
Proprietary or Confidential Information.

 

8



--------------------------------------------------------------------------------

  C. Proprietary or Confidential Information is and shall remain the property of
the Corporation. Upon expiration or termination of this Agreement, or upon
request of the Corporation, the Consultant must promptly (and in all events
within seven (7) days) return to the Corporation all Proprietary or Confidential
Information. The return of Proprietary or Confidential Information must be
effected in accordance with any specific instructions issued by the Corporation
to the Consultant.

 

  D. The Corporation and the Consultant agree that unauthorized disclosure
and/or use of Proprietary or Confidential Information would be harmful to the
Corporation and that the Corporation may enforce the provisions of this
Section 9 through an injunction without proof of damage.

 

  E. This Section 9 does not supersede any other agreements entered into by the
Consultant with the Corporation pertaining to the use and treatment of
confidential information, and any such agreements remain in full force and
effect according to their terms.

10. ACCESS TO CLASSIFIED INFORMATION

Performance of this Agreement shall require access to classified information at
the top secret level involving U.S. or U.K. national security. The Consultant
must furnish the Corporation with all data required to obtain or verify personal
security clearance with regard to access to classified information. Under no
circumstances may the Consultant perform Services involving access to classified
information until the Consultant’s security clearance has been obtained or
verified by the Corporation.

11. GOVERNMENT AND COMPETITOR DATA AND INFORMATION

The Consultant agrees that he will not solicit, attempt to obtain, or receive
any information (i) that is unclassified, security-classified, or
procurement-sensitive, directly or indirectly, from the U.S. Government, U.K.
Government, or any other source, except in strict accordance with all laws and
regulations and the Corporation’s policies and procedures; or (ii) where there
is reason to believe that such information cannot lawfully be in the
Corporation’s possession. The same prohibitions apply to information of another
entity that is confidential, proprietary, or competitive information.

12. INTELLECTUAL PROPERTY

 

  A.

The Consultant agrees that all work product created by the Consultant in
performing Services under this Agreement is “work for hire” and is the exclusive
property of the Corporation. Without limiting the foregoing, the Corporation
shall be the owner of each and every invention, technology, discovery, design,
work of authorship, mask works, technical information, computer software (source
code, object code, and listings), business information, patent, or improvement
relating to the field of effort covered by the Services, conceived, developed,
or otherwise generated by the Consultant during performance of this Agreement
(the “Intellectual Property”) and agrees to assign, convey, and transfer the
Intellectual Property to the Corporation without limitation and without
requirement for further consideration. The Consultant hereby assigns and agrees
to

 

9



--------------------------------------------------------------------------------

  assign all right, title, and interest in the foregoing to the Corporation,
including, without limitation, all copyrights, patent rights, and other
intellectual property rights therein and further agrees to execute promptly all
documentation necessary to perfect title therein in the Corporation. To the
extent the Consultant has property rights that are incorporated in or necessary
to the use of the Intellectual Property, the Consultant grants the Corporation a
royalty-free, irrevocable, worldwide, non-exclusive license to use, disclose,
reproduce, modify, license, and distribute such Intellectual Property.

 

  B. The Consultant agrees that he will maintain and disclose to the Corporation
written records of, and otherwise provide the Corporation, with full access to
the subject matter covered by this Agreement and that all such subject matter
will be deemed Proprietary or Confidential Information of the Corporation and
subject to the protections of Section 9 of this Agreement. The Consultant agrees
to assist the Corporation, at its request and expense, in every reasonable way,
in obtaining, maintaining, and enforcing patent and other intellectual property
protection of the subject matter covered by this Section 12.

 

  C. The Consultant warrants that the Services performed and delivered under
this Agreement will not infringe or otherwise violate the intellectual property
rights of any third party in the United States or any foreign country. The
Consultant agrees to defend, indemnify, and hold harmless the Corporation and
its customers from and against any claims, damages, losses, costs, and expenses,
including reasonable attorney’s fees, arising out of any action by a third party
that is based upon a claim that the Services performed or delivered under this
Agreement infringe or otherwise violate the intellectual property rights of any
person or entity.

13. RELEASE OF INFORMATION

Except as required by law, no public release of any information, or confirmation
or denial of same, with respect to this Agreement or the subject matter hereof,
will be made by the Consultant without the prior written approval of the
Corporation.

14. CERTIFICATIONS, UNDERTAKINGS, AND REPRESENTATIONS

 

  A. The Consultant represents and agrees that, in performing this Agreement, he
will comply with all applicable federal, state, and local laws and with the
terms and conditions of all certifications and forms in rendering Services to
the Corporation and will, at all times, conduct himself in good faith, in
accordance with the highest ethical standards and in accordance with the
Corporation’s policies and procedures then in effect.

 

  B. When requested to do so by the Corporation, the Consultant agrees to
provide supporting information and to execute certifications as may be required
to permit the Corporation to comply fully with applicable government
regulations.

 

  C.

Failure or refusal to furnish in a timely manner any required certificate or
disclosure upon request from either the Corporation or a government procurement
authority will be the basis for immediate termination of this Agreement. The
Consultant further agrees that,

 

10



--------------------------------------------------------------------------------

  with regard to all certifications contained herein or executed as part of this
Agreement, the Consultant will notify the Corporation promptly of any change in
the Consultant’s status. Failure to provide prompt notice will constitute cause
for immediate termination of this Agreement.

 

  D. Compliance with contracting restrictions:

 

  (i) The Consultant certifies that he is familiar with and shall comply with
all federal laws and regulations relating to federal conflict of interest
concerns.

 

  (ii) The Consultant certifies that he has not, and shall not engage in any
activity which presents a conflict of interest in the line of his relationship
with the Corporation.

 

  (iii) The Consultant further certifies that, to the best of his knowledge and
belief, he is not prohibited by law from performing Services contracted for
under this Agreement.

 

  E. The Consultant hereby acknowledges receipt of a copy of the Corporation’s
Code of Ethics and Business Conduct, “Setting the Standard” (the “Code”),
attached hereto as Exhibit B, and represents and agrees that he will fully
comply with the Code and with all amendments or modifications thereto that are
provided to the Consultant during the term of this Agreement. The Consultant
further understands that each employee, agent, consultant, or representative of
the Corporation is responsible for knowing and adhering to the principles and
standards of the Code.

 

  F. Compliance with lobbying prohibitions:

 

  (i) The Consultant represents and agrees that he will comply with 31 U.S. Code
§ 1352 and implementing regulations contained in the Federal Acquisition
Regulations (“FAR”) which prohibit use of federal-appropriated funds to
influence or attempt to influence any federal actions. The Consultant represents
and agrees that he will not engage in any efforts on the Corporation’s behalf,
or in connection with performing Services under this Agreement, to influence or
attempt to influence agency or congressional personnel with respect to federal
action (as these terms are defined by Section 1352 and its implementing
regulations).

 

  (ii) The Consultant represents and agrees that he will not engage in any
effort on behalf of the Corporation or in connection with performing Services
under this Agreement, to lobby (i.e., to influence or attempt to influence)
Congress, any federal agency, any Member of Congress, any federal officer, or
any federal agency employee or employee of a Member of Congress, unless such
activity is expressly directed or approved in advance by the Agreement Monitor
in writing.

 

11



--------------------------------------------------------------------------------

15. GRATUITIES/KICKBACKS

No gratuities (in the form of entertainment, gifts, or otherwise) or kickbacks
may be offered or given by the Consultant to any employee of the Corporation
with a view toward securing favorable treatment as a contractor.

16. PERSONAL PERFORMANCE REQUIREMENT

The Consultant must personally perform the consulting Services described and may
not assign to any third party the performance obligation or any rights to
compensation or benefits accruing to the Consultant under this Agreement.

17. NON-SOLICITATION AND NON-COMPETITION

 

  A. The Consultant represents and agrees that, prior to June 30, 2012, he will
not, without the prior written consent of the Agreement Monitor, directly or
indirectly, solicit or attempt to solicit for employment on the Consultant’s own
account or for or on behalf of any corporation, partnership, limited liability
corporation, venture, or other business entity (whether or not for profit)
(“Business”) any person who, on the date of execution of this Agreement or
within 12 months prior to that date, was employed by or otherwise engaged to
perform services for the Corporation, where such individual has a base salary of
at least Eighty-Five Thousand Dollars ($85,000) per year.

 

  B. The Consultant represents and agrees that, prior to June 30, 2012, he will
not, without the prior written consent of the Agreement Monitor, directly or
indirectly, engage, as a director, officer, employee, owner, partner, member,
consultant, agent, independent contractor, joint venturer, lender, guarantor,
investor, or in any other capacity, in any Business that substantially and
directly competes with the Corporation, including, but not limited to, BAE
Systems, The Boeing Company, General Dynamics Corporation, L3 Communications
Holdings, Inc., Northrop Grumman Corporation, or Raytheon Corporation.

 

  C. Notwithstanding the foregoing, the Consultant may perform services for any
Business that has a business segment that does not compete in more than a de
minimis way with the Corporation; provided that, the Consultant performs
services solely for that non-competing business segment and; provided further
that, prior to beginning such services, the Consultant notifies the Agreement
Monitor in writing of the nature of such services in sufficient detail to allow
the Agreement Monitor to form a reasonable opinion as to whether such services
are in compliance with this Agreement. In addition, the foregoing shall not
prohibit (i) equity investments by the Consultant in publicly-traded Businesses
where the Consultant owns less than five percent (5%) of the outstanding equity
and does not actively participate in the Business in which such investment is
made; or (ii) an equity investment made through a broad-based mutual fund.

 

  D.

The Consultant acknowledges that, during the course of his previous employment
with the Corporation, he received or had access to Proprietary or Confidential
Information and that it is contemplated that he will receive or have access to
Proprietary or Confidential

 

12



--------------------------------------------------------------------------------

  Information in his capacity as a consultant and, accordingly, he is willing to
make the representations and enter into the covenants contained in this
Section 17 which he agrees (i) are reasonable, fair, and equitable in scope,
terms, and duration, (ii) are necessary to protect the future operations,
profitability, and other legitimate business interests of the Corporation, and
(iii) will not prevent the Consultant from earning a livelihood. The Consultant
further covenants that he will not challenge the enforceability of this
Section 17, nor will he raise any equitable defense to its enforcement and that
adequate consideration has been received by the Consultant for such obligations.
If, however, for any reason any court determines that the restrictions in this
Section 17 are not reasonable, the consideration is inadequate, or the
Consultant has been prevented unlawfully from earning a livelihood, such
restrictions shall be interpreted, modified, or rewritten to include as much of
the scope, terms, and duration as will render such restrictions valid and
enforceable.

 

  E. The provisions of this Section 17 survive until June 30, 2012, without
regard to the earlier termination of this Agreement.

18. RECORDS AND AUDIT

The Consultant agrees to retain for a period of three (3) years from final
payment hereunder, books, records, documents, and other evidence pertaining to
the costs and expenses of this Agreement (collectively called the “records”) to
the extent and in such detail as shall properly reflect all net costs, direct
and indirect, of labor, materials, equipment, supplies, and services, and other
costs and expenses of whatever nature for which payment is claimed under the
provisions of this Agreement. The Consultant agrees to make available at the
offices of the Corporation, upon reasonable notice and at reasonable times
during such retention period, any of the records for inspection, audit, or
reproduction by any representative authorized by the Corporation. The term
“records” also includes work product, trip reports (indicating persons visited
and subjects discussed), minutes of meetings, collateral memoranda, and related
documents.

19. ASSIGNMENT

Neither this Agreement nor any interest herein is assignable by the Consultant.
The Corporation may assign this Agreement and its rights and obligations
hereunder to any subsidiary, affiliate, or successor in interest.

20. TERMINATION

 

  A. Neither the Corporation nor the Consultant may unilaterally terminate this
Agreement without cause, except as described in Sections 14.C. and 20.B. The
Corporation and the Consultant may terminate this Agreement by mutual agreement;
provided that, the termination is in writing and is signed by each. In the event
of mutual termination, the Corporation’s obligations are limited to the payment
of compensation due, up to and including the termination date, and the payment
of otherwise reimbursable expenses incurred by the Consultant, up to and
including the termination date, and claims for indemnification pursuant to
Section 7 for events indemnifiable under that provision prior to the termination
date. Any reports in progress at the time of termination must be submitted by
the Consultant to the Corporation at no additional fee.

 

13



--------------------------------------------------------------------------------

  B. This Agreement will terminate for cause immediately if the Consultant
breaches any provision of this Agreement in any material respect.

 

  C. If this Agreement is terminated prior to June 30, 2012, other than by
mutual agreement, all compensation payments then due and any right to future
compensation will be forfeited by the Consultant. The Corporation’s sole
obligation to the Consultant will be the payment of otherwise reimbursable
expenses incurred by the Consultant, up to and including the termination date,
and claims for indemnification pursuant to Section 7 for events indemnifiable
under that provision prior to the termination date.

21. NOTICES

Any notices to be furnished under this Agreement will be sufficient if in
writing and (i) hand-delivered, (ii) sent by certified or registered mail,
(iii) by express courier, or (iv) by E-mail, if each party separately designates
an E-mail address for use in delivering notices and notice also is
contemporaneously sent by one of the other methods of delivery, addressed as
follows:

If to the Corporation:

Lockheed Martin Corporation

Attn: Bruce L. Tanner

Executive Vice President and Chief Financial Officer

6801 Rock1edge Drive

Bethesda, MD 20817

With copy to:

Lockheed Martin Corporation

Attn: Maryanne Lavan

Senior Vice President & General Counsel

6801 Rock1edge Drive

Bethesda, MD 20817

If to the Consultant:

John C. McCarthy

10020 New London Dr.

Potomac, MD 20854

The Corporation or the Consultant may at any time change the address to which
notices to it, or him, as the case may be, are to be given by notice to the
other.

 

14



--------------------------------------------------------------------------------

22. AMENDMENTS; ENTIRE AGREEMENT; AND COUNTERPARTS

Only the Agreement Monitor has the authority to make changes in or amendments to
this Agreement on behalf of the Corporation and to effect deviations (by way of
addition or deletion) from the Services. Changes or amendments to this Agreement
will have no effect, unless they are in writing and signed by the Agreement
Monitor and the Consultant. This Agreement constitutes the entire agreement and
supercedes all other prior agreements and understandings, both written and oral,
among the parties with respect to the subject matter hereof. This Agreement may
be executed in one or more counterparts, each of which shall be deemed an
original, but all of which shall constitute one and the same Agreement.

23. AGREEMENT AND CHOICE OF LAW

This Agreement together with all amendments, if any: (a) shall be construed and
governed in accordance with the laws of the State of Maryland, without regard to
its conflict of laws provisions; and (b) constitutes the entire understanding
and agreement of the Corporation and the Consultant concerning its subject
matter; and (c) supersedes all prior written or oral understandings of the
Parties (including predecessors or assigns) concerning its subject matter.

24. WAIVER

The failure of the Corporation in any one or more instances to insist upon
performance of any of the provisions of this Agreement shall not be construed as
a waiver of such provisions with regard to future performance.

25. REMEDIES

The rights and remedies provided herein are cumulative and in addition to any
other rights and remedies provided at law or in equity.

26. HEADINGS

The headings of the Sections of this Agreement are for convenience only and are
to have no substantive or interpretive effect.

27. SEVERABILITY

If any provision of this Agreement or the application thereof is held invalid,
such invalidity will not affect any other provisions or applications of this
Agreement which may be given effect without the invalid provisions or
application and, to this end, the provisions of this Agreement are severable.

 

15



--------------------------------------------------------------------------------

28. ORDER OF PRECEDENCE

The exhibits to this Agreement are incorporated by reference herein and made a
part hereof for all purposes, as fully set forth herein. In the event of any
conflict, the controlling document shall be determined by the following order of
precedence:

 

  •  

This Agreement; and

 

  •  

Exhibit B: Lockheed Martin Code of Ethics and Business Conduct, “Setting the
Standard”.

IN WITNESS WHEREOF, the Corporation and the Consultant execute this Agreement as
of July 1, 2011.

 

Consultant    

Lockheed Martin Corporation

 

/s/    John C. McCarthy        

    By  

    /s/ Bruce L. Tanner

John C. McCarthy      

Bruce L. Tanner

     

Executive Vice President and Chief

Financial Officer

 

16